991 So. 2d 101 (2008)
Ricky RAMSEY
v.
FORD, BACON & DAVIS INTERNATIONAL, LLC.
No. 2008 CW 0583.
Court of Appeal of Louisiana, First Circuit.
May 27, 2008.
*102 Before WHIPPLE, GUIDRY and HUGHES, JJ.
WRIT GRANTED. JURY ORDER VACATED AND MATTER REMANDED WITH ORDER. Louisiana Code of Civil Procedure Article 1734.1(A) provides that "[w]hen the case has been set for trial, the court may order, in lieu of the bond required in Article 1734, a deposit for costs, which shall be a specific cash amount, and the court shall fix the time for making the deposit." Rule 12.0 of the Louisiana Rules for District Courts further provides that, in a civil case, "the court may not require that the bond be filed or the costs paid more than 180 days before trial." Accordingly, the jury order signed by the trial court on February 25, 2008, is vacated. The Clerk of the 19th Judicial District Court is hereby ordered to refund to defendant Ford, Bacon & Davis, LLC, the full and true sum of Three Thousand Seven Hundred Fifty and 00/100 ($3,750.00) Dollars deposited with the lower court on March 20, 2008, to secure the costs of a trial by jury. Further, the matter is remanded to the lower court to reset the time for making payment of the deposit once the matter has been set for trial. In accordance with the Louisiana Code of Civil Procedure and the Louisiana Rules for District Courts, the deadline for payment of the deposit shall be no later than thirty days prior to trial but no more than 180 days before trial.